Case 2:19-cv-05199-SJF-AYS Document 9 Filed 12/02/19 Page 1 of 1 PageID #: 32


                                    GILBERT LAW GROUP

 425 BROADHOLLOW ROAD, SUITE 405                                     JAGILBERT@gilbertlegal.net
 MELVILLE, NY 11747-4701                                                WEBSITE: gilbertlegal.net
 631.630.0100                                                                FAX: 631.630.0101

                                            BY ECF

                                                     November 26, 2019

Honorable Sandra J. Feuerstein
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722-4438

                Re: Elijah Schimkewitsch v. New York Institute of Technology
                    19-CV-05199 (SJF) (AYS)

Dear Judge Feuerstein:

        This office represents the plaintiff in the above-referenced action. As the Court is aware,
defendant has filed a motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(6).
Pursuant to Your Honor’s Individual Rule 4(D)(i), this letter shall serve to notice the Court that
the parties have conferred and mutually agree to a consensual briefing schedule as it relates to
defendant’s motion, as follows.

       Plaintiff will serve defendant with its opposition to defendant’s motion and file a
corresponding cover letter via ECF on or before January 3, 2019. Defendant will then serve its
reply and file all motion papers via ECF (pursuant to the “Bundle Rule”) on or before February 3,
2019.

       Thank you for Your Honor’s attention to this matter.

                                                     Very truly yours,

                                                     GILBERT LAW GROUP




                                                     JASON ANDREW GILBERT

cc: Douglas P. Catalano, Esq. (By ECF)
    Stefanie R. Toren, Esq. (By ECF)
    Stephen P. Pischl, Esq. (By ECF)
